IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2020 OK 68Case Number: SCBD-6799Decided: 09/14/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 68, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2019 DUES


ORDER STRIKING NAMES


The Board of Governors of the Oklahoma Bar Association filed an Application for Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls for failure to pay dues as members of the Oklahoma Bar Association for the year 2019.
Pursuant to the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 Ohio St. 2011 ch. 1, app. 1, art. VIII §2, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Oklahoma Bar Association and prohibited from practicing law in the State of Oklahoma by this Court's Order of June 10, 2019, for failure to pay their 2019 dues in accordance with Article VIII, Section 2 of the Rules. Based upon the application, this Court finds that the Board of Governors determined at its August 28, 2020, meeting that none of the Oklahoma Bar Association members named on Exhibit A, attached hereto, have applied for reinstatement, pursuant to Article VIII, Section 4 of the Rules, at the time of the filing of its application. The Board of Governors further requested that the members named on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and that their names should therefore be stricken from its membership rolls and the Roll of Attorneys pursuant to Article VIII, Section 5 of the Rules. This Court further finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named as set forth on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys for failure to pay their dues as members of the Association for the year 2019.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 14th DAY OF SEPTEMBER, 2020.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR


 

 
 
Brent Douglas Berry, OBA 18013
West Ylla Gosney Law Office
8 SW 89th St., Ste. 200
Oklahoma City, OK 73139-8533
Cassandra C. Colchagoff, OBA 16630
712 N. Lucia Ave., Unit B
Redondo Beach, CA 90277
Creighton Coy Collier, OBA 19434
4618 S. Columbia Pl.
Tulsa, OK 74105
Gary Allen Eaton, OBA 2598
1717 E. 15th
Tulsa, OK 74104
John Nicholas Gerner, OBA 21190
6303 Belmont Ave.
Dallas, TX 75214-3627
Blake Rodman Givens, OBA 14610
7326 E. 92nd St.
Tulsa, OK 74133
Blakely Chase Hall, OBA 31573
4366 Maryland Avenue, Apt. 102
St. Louis, MO 63108
Bryan Lynn Kingery, OBA 15507
P.O. Box 398
Ada, OK 74821-0398
Anthony George Mitchell, OBA 14004
207 S. Park
Hobart, OK 73651
Kurt A. Ray, OBA 7435
4648 E. 56th Ct.
Tulsa, OK 74135-4310
Linda McCarrell Smith, OBA 14896
1705 Canary Court
Edmond, OK 73034
Mark Edward Truex, OBA 12013
50 Penn Place, Ste. 1300
1900 NW Expressway
Oklahoma City, OK 73118-1802
Lester Wade Vance, OBA 16086
1303 N. Sam Rayburn Fwy.
Sherman, TX 75090

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA